Citation Nr: 0116866	
Decision Date: 06/22/01    Archive Date: 06/28/01

DOCKET NO.  00-06 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability as secondary to service-connected right medial 
meniscectomy.

2.  Entitlement to service connection for a thoracic spine 
disorder.

3.  Entitlement to service connection for rotator cuff 
tendinitis, right shoulder.

4.  Entitlement to an increased evaluation for service-
connected cervical fusion with degenerative disc disease, C6-
C7 with neuropathy, right upper extremity, postoperative, 
currently evaluated as 40 percent disabling.

5.  Entitlement to an increased evaluation for service-
connected left shoulder impingement syndrome, currently 
evaluated as ten percent disabling.

6.  Entitlement to an increased evaluation for service-
connected right medial meniscectomy, currently evaluated as 
ten percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from March 1962 to July 1970 
and from March 1971 to November 1982.  This matter initially 
came before the Board of Veterans' Appeals (Board) on appeal 
from a November 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which denied claims of entitlement to service 
connection for a left knee disorder as secondary to service-
connected right medial meniscectomy, for a thoracic spine 
disorder, and for rotator cuff tendinitis, right shoulder.  
The RO also denied an evaluation in excess of 40 percent for 
cervical fusion with degenerative disc disease, C6-C7 with 
neuropathy, denied an evaluation in excess of ten percent for 
left shoulder impingement syndrome, and denied an evaluation 
in excess of ten percent for right medial meniscectomy.  The 
veteran disagreed with those determinations in December 1999, 
and a statement of the case prepared in January 2000 was 
issued in February 2000.  The veteran submitted a timely 
substantive appeal in March 2000.

The veteran's claims of entitlement to service connection for 
a left knee disorder as secondary to service-connected right 
medial meniscectomy, for thoracic spine disorder, and for 
rotator cuff tendinitis, right shoulder, are addressed in the 
REMAND attached to this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the claims addressed in this decision has been 
obtained by the originating agency. 

2.  The veteran's service-connected cervical fusion with 
degenerative disc disease is currently manifested by 
decreased, but not absent, reflexes in the upper extremities, 
essentially full range of motion of the cervical spine, 
tingling in the fingertips, headaches, weakness, 
fatigability, and muscle spasms after writing or lifting for 
one hour, but is not manifested by muscle atrophy, 
fasciculations, loss of sensation, other neurologic symptoms, 
or inability to perform activities of daily living. 

3.  The veteran's service-connected left shoulder impingement 
syndrome is currently manifested by cracking and popping on 
movement, some limitation of motion due to pain, and 
degenerative joint disease on radiologic examination, but not 
by more than mild limitation of motion or mild functional 
impairment.

4.  The veteran's service-connected right medial meniscectomy 
is currently manifested by subjective complaints of knee 
locking or giving way averaging twice per month, by 
crepitation, by minimal early medial compartment 
osteoarthritis, and is symptomatic, but there is no more than 
slight laxity or occasional giving way.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for cervical fusion, postoperative, and degenerative disc 
disease of the cervical spine, with neuropathy, upper 
extremities, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 1991, as amended by the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000)); 38 
C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5293 
(2000).

2.  An increased evaluation to 20 percent, but no higher, for 
service-connected impingement syndrome of the left shoulder, 
status post arthroscopic surgery, with degenerative changes, 
is warranted.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991, as 
amended by the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000)); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5201, 
5203 (2000).

3.  The criteria for a separate, compensable, 10 percent 
evaluation for right knee osteoarthritis, in addition to the 
current 10 percent evaluation for a right medial 
meniscectomy, postoperative, are met, but not the criteria 
for any higher evaluation.  38 U.S.C.A. §§ 1155, 5107 (West 
1991, as amended by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000)); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5259 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to increased 
evaluations for his service-connected disabilities.  
Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities.  Ratings are based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal, with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The Board is satisfied 
that all provisions of the VCAA have been met in this case, 
as the veteran has been afforded a VA examination, has been 
offered the opportunity to identify any other clinical 
records or other evidence relevant to his claim, and has been 
notified of the criteria for establishing entitlement to a 
higher evaluation for each disability.  

1.  Claim for increased evaluation for cervical spine 
disability

Historically, the veteran sought service connection for the 
residuals of neck surgery shortly after his 1982 service 
discharge.  Service medical records reflect that he 
complained of neck pain in service and, following a diagnosis 
of radiculopathy, underwent a diskectomy, C7, in service.  By 
a rating decision issued in March 1983, service connection 
for postoperative cervical fusion with degenerative disc 
disease, C6-C7, with mild neuropathy, right upper extremity, 
was awarded.  A 20 percent evaluation was assigned under 
Diagnostic Code (DC) 5293.  Effective in 1987, that 
evaluation was increased to 40 percent.  In July 1999, the 
veteran submitted a claim for an increased evaluation for his 
service-connected cervical spine disability.

Evidence submitted subsequent to the claim for an increased 
evaluation includes the report of an August 1999 private 
examination.  At that time, the veteran complained of 
difficulty lifting the left arm, and reported that the more 
he tried to do, the weaker the arm was.  In the left upper 
extremity, the veteran had breakaway weakness only.  Strength 
was otherwise symmetric in the upper and lower extremities.  
There was no atrophy or fasciculations.  There was minimal 
right triceps weakness.  Sensory examination was 
unremarkable.  Reflexes in the left biceps was 1/4, in the 
right biceps, 2/4.  Right triceps reflex was 0/4 and the left 
was 2/4.  Spurling's maneuver referred pain into the neck 
only.  Internal and external rotation of the shoulder did 
reproduce some of the pain.  The examiner concluded that the 
veteran's left arm and shoulder pain was either degenerative 
in nature or was the result of C5-C6 cervical radiculopathy.  
The physician recommended an MRI scan of the cervical and 
lumbar spine.

The report of a September 1999 MRI scan revealed disc bulging 
at C2-C3 and spondylosis with joint hypertrophy and right 
neural foraminal narrowing at C4-C5.  There was also 
spondylosis and joint hypertrophy, right greater than left, 
at C5-C6.  In a September 1999 report, the physician opined 
that the veteran's problem was "primarily" degenerative 
joint disease of the cervical and lumbar spine with referred 
pain.  The physician recommended injections in the lumbar and 
cervical spine regions to help control pain.  The neurologic 
examination was "entirely nonfocal."  

On VA examination conducted in September 1999, the veteran 
reported numbness in the fingertips, headaches averaging once 
a week lasting for two to three hours, and muscle spasms, 
especially with use in excess of one hour.  Range of motion 
of the cervical spine was to 40 degrees of flexion, 55 
degrees of extension, 30 degrees lateral bending to the right 
and to the left, and rotation of 60 degrees to the right and 
to the left.  The tendon reflexes were 2+ in the upper 
extremities bilaterally.  There was no decrease in muscle 
strength or sensation.  The examiner concluded that the 
veteran had cervical spine degenerative disc disease.

In his substantive appeal, submitted in March 2000, the 
veteran contended, in essence, that he was entitled to an 
increased evaluation for his service connected cervical spine 
disorder because of pain.  The veteran noted that he was 
unable to obtain much pain relief because use of pain 
medications had caused "bleeding ulcers" and he was no 
longer able to take large or frequent doses of pain 
medications, and the types of pain medication he could take 
was restricted.

The veteran's service-connected cervical spine disability is 
currently evaluated as 40 percent disabling under 38 C.F.R. 
§ 4.71a, DC 5293.  Under DC 5293, moderate intervertebral 
disc syndrome with recurring attacks warrants a 20 percent 
evaluation.  Evidence of severe intervertebral disc syndrome 
with recurring attacks and intermittent relief warrants a 40 
percent evaluation.  38 C.F.R. § 4.71a, DC 5293 (2000).  A 60 
percent evaluation requires pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy (i.e., with characteristic pain and demonstrable 
muscle spasm and an absent ankle jerk or other neurological 
findings appropriate to the site of the diseased disc) and 
little intermittent relief.  38 C.F.R. Part 4, DC 5293 
(2000). 

The veteran has reported that he has muscle spasms in the 
neck with use, such as lifting or reading, for more than one 
hour.  However, no examiner who examined the veteran during 
the pendency of this appeal found objective evidence of 
demonstrable muscle spasm.  The veteran's reported muscle 
spasms meet the criteria for functional impairment due to 
weakness and fatigability, by analogy to the 20 percent 
evaluation for lumbosacral strain or moderate intervertebral 
disc syndrome, but do not meet the criteria for persistent 
symptoms compatible with neuropathy so as to warrant a 60 
percent evaluation under DC 5293.  

The private examiner in August 1999 stated that the veteran 
had breakaway weakness only in the left upper extremity 
(inability to resist an opposing force), but that strength 
was otherwise symmetric in both upper extremities.  The 
examiner described "minimal" triceps weakness.  The veteran 
contended, in his March 2000 statement, that he did have 
weakness in the upper extremities, and was sometimes unable 
to do things with his hands.  While the Board finds this 
statement credible, the veteran's loss of strength in the 
upper extremities is no more than moderate, as consistent 
with a 20 percent evaluation, but is not a loss of strength 
of such degree as to meet or approximate the criteria for a 
60 percent evaluation under DC 5293.  

The veteran contends that he has neck pain, and his 
complaints of neck pain are credible.  However, the veteran 
retains a good range of motion of the cervical spine, to 40 
degrees of flexion, rotation of 60 degrees to the right and 
left, and 30 degrees of side bending.  There is no evidence 
that has episodes of neck pain that confine him to bed or 
preclude ordinary activity, nor is there evidence that he 
uses any assistive device to prevent neck pain or as a result 
of neck pain.  The veteran's neck pain limits motion of the 
neck to a mild or, at most, moderate, degree.  The evidence 
supports a finding that his neck pain is severe with 
recurring attacks and only intermittent relief, so as to 
warrant a 40 percent evaluation.  However, the Board finds 
that the evidence does not support a finding that the 
veteran's neck pain is more than severe, so as to meet or 
approximate the definition of "pronounced" as to warrant a 
60 percent evaluation.

The veteran's service-connected disability includes 
neuropathy, and the veteran reports tingling of the 
fingertips.  The evidence reflects that the veteran had 
reflexes of 2+ on the most recent examination of the upper 
extremities.  On one examination, conducted in August 1999, 
the reflex in the right triceps was absent.  However, when 
the same examiner saw the veteran in September 1999, he 
commented that the neurologic examination was "entirely 
nonfocal."  The symptomatology of radiculopathy has not been 
any more than moderately disabling.  See 38 C.F.R. § 4.71a, 
DC 5293.

Additionally, the Board has specifically considered whether 
an increased evaluation in excess of 40 percent for cervical 
spine disability may be based on either actual limitation of 
motion or the functional equivalent of limitation of motion 
due to less or more movement than normal, weakened movement, 
excess fatigability, incoordination, and pain on movement.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The veteran has 
complained of pain, which is contemplated by the 40 percent 
evaluation.  See 38 C.F.R. § 4.59.  The veteran has reported 
weakness, excess fatigability, and incoordination.  However, 
the Board finds that such symptoms are contemplated by the 40 
percent evaluation as well.  See 38 C.F.R. §§ 4.40, 4.45.   

The evidence, including the veteran's statements, does not 
establish the presence of severely restricted motion, excess 
fatigability, weakness, or incoordination to an extent that 
would warrant an increased evaluation in excess of 40 percent 
based upon functional impairment.  The veteran's functional 
impairment and pain is "severe," so as to meet the criteria 
for a 40 percent evaluation, but is not of such 
"pronounced" severity as to meet or approximate the 
criteria for a 60 percent evaluation.   

There is no evidence that the veteran's neck pain has been of 
such severity as to be incapacitating.  There is no evidence 
that the severity of neck pain has precluded him from 
performing activities of less than one hour in duration.  The 
Board concludes that the criteria for a 60 percent evaluation 
under DC 5293 have not been met or approximated.  While there 
are some neurological findings, the examiner has most 
recently stated that such findings are "nonfocal."  While 
the veteran has some pain appropriate to the site of the 
diseased disc, he does not have "little intermittent relief." 

The Board has also considered whether the veteran is entitled 
to an evaluation in excess of 40 percent under any other 
diagnostic code.  A 40 percent evaluation is higher than the 
maximum evaluation allowed under DC 5290 for loss of motion 
of the cervical spine.  See 38 C.F.R. § 4.71a, DC 5290 
(maximum evaluation 30 percent).  An evaluation in excess of 
40 percent is not available under DC 5290.  

Because there is no evidence that the veteran has residuals 
of a fractured vertebra, complete bony fixation of the spine, 
or ankylosis of the cervical spine, DCs 5285, 5286, or 5287 
are not available to warrant an evaluation in excess of 40 
percent.  The Board is unable to find any other applicable 
diagnostic code.  

The evidence is against entitlement to a rating in excess of 
40 percent for the veteran's cervical spine disability.  It 
follows that the reasonable doubt provisions of 38 U.S.C.A. § 
5107(b) do not otherwise permit a favorable resolution of the 
appeal.  The veteran may always advance a new claim for an 
increased rating should the severity of the disability 
increase in the future.  

The Code of Federal Regulations, at 38 C.F.R. § 3.321(b) 
(2000), provides that, in "exceptional case[s], where the 
schedular evaluations are found to be inadequate, . . . an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities . . ." may be granted.  
Generally speaking, for a specific case to be deemed 
"exceptional," it should present "such an exceptional or 
unusual disability picture[,] with such related factors as 
marked interference with employment or frequent periods of 
hospitalization[,] as to render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b) 
(2000).

The Board finds that the veteran's disability does not 
constitute an "exceptional case" as to allow for the 
assignment of an extraschedular rating.  As may be seen from 
the evidence reported above, the record does not show either 
that the veteran's disability subjects him to frequent 
periods of hospitalization or that it interferes with his 
employment to an extent greater than that which is 
contemplated by the assigned rating, as deemed appropriate by 
the Board.  And, as is apparent from the foregoing 
discussion, it cannot be said that the schedular rating 
criteria are inadequate in this instance. 



2.  Claim for increased evaluation for left (minor) shoulder 
disability


Historically, the veteran sought service connection for a 
left shoulder disorder soon after his service discharge.  By 
a rating decision issued in March 1983, service connection 
for left shoulder pain was granted, under 38 C.F.R. § 4.71a, 
DC 5203, and a ten percent evaluation was assigned.  That 
evaluation has remained in effect.

In July 1999, the veteran contended that he was entitled to 
an increased evaluation for his left shoulder pain.  The 
evidence submitted subsequent to that claim includes the 
report of an August 1999 private examination.  At that time, 
the veteran complained of a burning pain in the left 
(nondominant) shoulder and a history of arthritis.  The 
veteran reported that he developed a bleeding ulcer as a 
result of use of anti-inflammatory medications and had not 
been able to resume taking the doses of medication that were 
sufficient to relieve his pain.  The examiner concluded that 
the veteran had left arm and shoulder pain that could be 
degenerative in nature.  

VA examination conducted in September 1999 disclosed cracking 
and popping of the left shoulder joint on use.  The veteran 
reported muscle spasms and fatigue after one hour of use of 
the joint.  Range of motion in the left shoulder included 
forward flexion to 100 degrees without pain, 110 degrees with 
pain, 40 degrees of extension, abduction to 85 degrees 
without pain, and to 90 degrees with pain.  The veteran was 
able to adduct the left arm to 50 degrees, and had internal 
and external rotation to 90 degrees with some pain on 
external rotation.  Radiologic examination of the left 
shoulder disclosed minimal early subacromial joint space 
narrowing.  The examiner concluded that the veteran had left 
shoulder impingement syndrome with degenerative joint disease 
and that pain caused mild functional impairment.  

The veteran's left shoulder disability is currently evaluated 
as 10 percent disabling under 38 C.F.R. § 4.71a, DC 5203.  
Under that diagnostic code, malunion of the clavicle or 
scapula, or nonunion without loose movement, warrants a 10 
percent evaluation.  A 20 percent evaluation requires 
nonunion with loose movement or dislocation.  Impairment of 
the clavicle or scapula may also be rated based on impairment 
of function of the contiguous joint.  38 C.F.R. § 4.71a, DC 
5203. 

The function of the shoulder joint may be evaluated under DC 
5201.  That diagnostic code provides that limitation of 
motion of the arm to 25 degrees from side is rated as 40 
percent disabling for the dominant (major) arm, and 30 
percent for the other (minor) arm.  DC 5201.  Limitation of 
arm motion to midway between side and shoulder level is rated 
as 30 percent disabling for the major arm and 20 percent for 
the minor arm.  Limitation of motion at shoulder level is 
rated as 20 percent disabling for either arm.

Standard range of motion of the shoulder is 180 degrees 
flexion and abduction and 90 degrees internal and external 
rotation.  38 C.F.R. § 4.71, Plate I.  As the veteran has 90 
degrees, and to 110 degrees with pain as well as abduction to 
85 degree and to 90 degrees with pain, the veteran meets the 
criteria for a 20 percent evaluation based on limitation of 
motion, but does not meet or approximate the criteria for an 
evaluation in excess of 20 percent for his left (minor) 
shoulder.  Further, there is no indication that there is 
additional functional impairment due to pain or weakness in 
excess of that shown objectively on examination than that 
contemplated in the 20 percent evaluation .  See 38 C.F.R. §§ 
4.40, 4.45, 4.59.

The radiologic evidence includes objective findings of 
subacromial joint narrowing, and there is a diagnosis of 
arthritis, so DC 5003 is applicable, since the medical 
evidence links the arthritis of the left shoulder joint to 
the service-connected left shoulder disability.  DC 5003, the 
criteria used to evaluate arthritis when limitation of range 
of motion is not compensable, is therefore applicable.  The 
Board has considered whether the veteran is entitled to a 
separate, compensable, 10 percent evaluation for his left 
shoulder disability under DC 5003.  See VAGCOPPREC 9-98 (Aug. 
1998), VAOPGCPREC 23-97 (July 1997). 

The Board also notes that, where there is arthritis, and 
there is objective evidence of painful motion, 38 C.F.R. 
§ 4.59 provides that "at least the minimum compensable 
rating for the joint" is warranted.  DC 5201 is the 
diagnostic code used to rate impairment of range of motion of 
the shoulder.  The minimum compensable evaluation under DC 
5201 is a 20 percent evaluation.  

Evaluation of the veteran's left shoulder disability under 
DCs 5201-5003 warrants a 20 percent evaluation.  The 
veteran's left shoulder disability could also be evaluated 
under DC 5203, with application of a separate, compensable 10 
per cent evaluation under 5003.  However, the Board finds 
that a 20 percent evaluation under DC 5201, based on 
consideration under 38 C.F.R. § 4.59, is more favorable to 
the veteran than separate, compensable, 10 percent 
evaluations under both DC 5203 and DC 5003.  Where there is a 
question as to which of two applicable ratings should be 
applied, the veteran is entitled to the more favorable 
evaluation, if both are equally appropriate.  In this case, 
the Board finds a 10 evaluation under DC 5203 and a separate 
10 evaluation under DC 5003, or a 20 percent evaluation under 
DC 5201 are equally appropriate, but, as the 20 percent 
evaluation under DC 5201 is slightly more favorable to the 
veteran, that evaluation is warranted.

However, an evaluation in excess of 20 percent is not 
warranted under either of the two appropriate approaches to 
the veteran's evaluation.  38 C.F.R. §§ 4.40, 4.59, 4.71a, DC 
5201.  As noted above, the veteran's left shoulder motion is 
limited to shoulder level so as to meet the 20 percent level; 
however this is with the consideration of pain.  Thus, the 20 
percent rating assigned, contemplates any additional 
functional loss or painful motion.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

The Board has considered whether an evaluation in excess of 
20 percent may be available under any other criteria for 
evaluating disabilities of the shoulder.  Under 38 C.F.R. § 
4.71a, DC 5202, an evaluation in excess of 20 percent 
evaluation is warranted for frequent episodes of dislocation 
of the scapulohumeral joint of the major upper extremity 
only.  There is no medical evidence that the veteran is 
currently experiencing dislocation of the left shoulder.  The 
veteran's left arm is his nondominant upper extremity, not 
his major upper extremity, so a higher evaluation is not 
warranted on this basis.  As there is no medical evidence 
that there is any loss of bone, malunion, nonunion, or 
fibrous union of the joint, the veteran does not meet any 
criteria for an evaluation in excess of 20 percent for left 
shoulder disability.  See 38 C.F.R. § 4.71a, DCs 5200-5203.

The preponderance of the evidence is against the claim for an 
evaluation in excess of 20 percent.  Therefore, the benefit-
of-the-doubt doctrine is not applicable to warrant a more 
favorable result.  The claim for an increased evaluation must 
be denied.  38 U.S.C.A. § 5107(b), as amended by Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096 (2000).


3.  Claim for increased evaluation for right medial 
meniscectomy

Historically, the veteran sought service connection for a 
right knee disorder soon after his discharge from service.  
Service medical records confirmed that he underwent right 
medial meniscectomy in service in 1972.  By a rating decision 
issued in March 1983, service connection for right medial 
meniscectomy was granted, and a ten percent evaluation was 
assigned under DC 5259.

In July 1999, the veteran sought an increased evaluation for 
his right knee disability.  On VA examination conducted in 
September 1999, the veteran reported right knee swelling once 
or twice a month and giving away once a week, especially with 
increased activity.  The veteran had normal gait and posture.  
There was normal range of motion of the knee without ligament 
laxity on Lachman's or drawer testing.  There was no ligament 
laxity with varus or valgus stress.  There was positive 
slight to moderate crepitation on McMurray testing.  The 
examiner concluded that the veteran had pain causing mild 
functional impairment in the right knee, status post medial 
arthrotomy with excision of medial meniscus.  Radiologic 
examination of the knee disclosed minimal early medial 
compartment osteoarthritis.

As noted above, the veteran's service-connected right knee 
disability is presently assigned a 10 percent rating under 
the provisions of 38 C.F.R. § 4.71a, DC 5259, pertaining to 
removal of semilunar cartilage, symptomatic.  Under DC 5259 
for symptomatic removal of semilunar cartilage, the only 
disability rating available is 10 percent.  Therefore, this 
diagnostic code does not provide the basis for assignment of 
a higher rating.

However, when radiologic findings of arthritis are present, a 
veteran whose knee disability is evaluated under 5257 or 5259 
is also entitled either to a separate compensable evaluation 
under DC 5260 or DC 5261, if the arthritis is due to or part 
of the service-connected disability and results in 
compensable loss of motion, or the veteran may be entitled to 
a separate compensable evaluation under 5003 if the arthritis 
results in noncompensable limitation of motion and/or 
objective findings or indicators of pain.  VAOPGCPREC 9-98.   

In applying the above criteria, when it is not possible to 
separate the effects of the service-connected disability from 
a nonservice-connected condition, 38 C.F.R. § 3.102, which 
requires that reasonable doubt on any issue be resolved in 
the veteran's favor, dictates that such signs and symptoms be 
attributed to the service-connected condition.  Mittleider v. 
West, 11 Vet. App. 181 (1998).  In this case, the medical 
evidence does not address whether the veteran's early right 
knee arthritis is etiologically related to the service-
connected meniscectomy, but there is no medical evidence to 
the contrary, and there is no other explanation for the 
veteran's arthritis.  Therefore, resolving doubt in the 
veteran's favor, the veteran is entitled to a separate, 
compensable, 10 percent evaluation for arthritis of the right 
knee.  

The preponderance of the evidence is against entitlement to a 
rating in excess of 10 percent for the veteran's symptomatic 
right medial meniscectomy, as a 10 percent evaluation is the 
maximum schedular evaluation for that disability.  See 
Johnson (Brenda) v. Brown, 9 Vet. App. 7-10 (1997).  An 
evaluation in excess of 10 percent for arthritis is not 
warranted, as 10 percent is the maximum evaluation available 
under that diagnostic code, unless more than one major joint 
is involved.  The evidence is contrary to such a finding in 
this case, as only the right knee is affected. The reasonable 
doubt provisions of 38 U.S.C.A. § 5107(b) do not otherwise 
permit a more favorable resolution of the appeal, as 
reasonable doubt has already been considered and resolved in 
the veteran's favor in assigning the separate, compensable, 
10 percent evaluation for arthritis of the right knee.  

ORDER

Entitlement to an increased evaluation in excess of 40 
percent for service-connected cervical fusion with 
degenerative disc disease, C6-C7 with neuropathy, right upper 
extremity, postoperative, is denied.
 
An increased evaluation to 20 percent for service-connected 
left shoulder impingement syndrome is granted, subject to 
laws and regulations governing the effective date of monetary 
awards.

Entitlement to a separate, compensable, 10 percent evaluation 
for arthritis of the right knee is granted, but entitlement 
to an increased evaluation in excess of 10 percent for 
service-connected right medial meniscectomy is denied.


REMAND

During the pendency of this claim, there has been a 
significant change in the applicable statutory law.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits. 

The claims for service connection for a left knee disability, 
as secondary to service-connected right medial meniscectomy, 
and for a thoracic spine disorder, were denied based on 
findings that the claims were not well-grounded.  As noted 
above, the VCAA has eliminated the requirement that the 
veteran submit a well-grounded claim prior to VA assistance 
with development of the claim.  Further factual development 
of each claim is required, and then the RO must adjudicate 
each of these claims on the merits.  In particular, the 
veteran contends that medical opinions, if obtained, would 
support his belief that the current left knee disorder and 
thoracic spine disorder were incurred in service or as a 
result of service-connected disability.  The veteran has 
requested assistance obtaining medical opinions, and factual 
development must include such assistance.

The RO also noted that there was medical evidence of a 
current diagnosis of rotator cuff tendinitis, right shoulder, 
and evidence of some complaints of right shoulder pain in 
service.  However, there was no medical evidence of a 
relationship between the in-serivce complaints and the 
current right shoulder disorder.  However, the veteran has 
asserted that a medical opinion would support his claim.  The 
veteran must be afforded VA examination.  The examiner should 
be requested to provide a medical opinion as to the 
likelihood of a medical relationship between the in-service 
complaints and the current disorder. 

The Board notes that, during the pendency of this claim, the 
Federal Circuit Court of Appeals determined that VA must 
infer a claim of entitlement to a total disability evaluation 
based on individual unemployability (TDIU) under certain 
circumstances, including when the veteran seeks higher 
evaluations for service-connected disabilities and has 
submitted evidence of unemployability.  See Roberson v. 
Principi, No. 00-7009 (Fed. Cir. May 29, 2001).  The veteran 
in this case has several service-connected disabilities, and 
is seeking service connection for additional disabilities.  
He has submitted evidence that he sought Social Security 
Disability benefits due to back and neck disorders, some of 
which are already service-connected and some of which are 
among the claims remanded.  It is the Board's opinion, 
therefore, that the RO should determine if the veteran wishes 
to pursue a claim for TDIU.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The veteran should be requested to 
provide the names and addresses for, and 
approximate dates of treatment by, all 
health care providers, including VA or 
non-VA (private) providers who may 
possess clinical records pertinent to the 
issues on appeal.  After obtaining any 
necessary consent forms for the release 
of the veteran's private medical records, 
the RO should obtain, and associate with 
the file, all records noted by the 
veteran that are not currently on file.  
In addition, the veteran should be asked 
to respond in writing as to whether he 
wishes to pursue a claim for TDIU, and 
that response should be associated with 
the claims file.  If the veteran does 
wish to pursue such claim, the RO should 
undertake development consistent with 
governing regulations and case precedent 
and the VCAA.  

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran of this, and request that he make 
efforts provide copies of the outstanding 
medical records.  

3.  After the foregoing has been 
accomplished, the RO should schedule the 
veteran for a comprehensive VA 
examination of the left knee, thoracic 
spine, and right shoulder, by an examiner 
or examiners with appropriate expertise 
to determine the etiology of the 
veteran's current left knee, thoracic 
spine, and right shoulder disorders.  All 
indicated testing should be conducted.  
All pertinent clinical findings should be 
reported in detail.  The claims folder 
must be made available to and reviewed by 
the examiner(s) in connection with the 
examination.  The examiner(s) must be 
asked to provide medical opinions, with 
complete rationale, as to whether it is 
at least as likely as not that a current 
left knee, thoracic spine, or right 
shoulder disorder began during the 
veteran's military service, or is 
etiologically related to any incident of 
that service, or is secondary to any 
service-connected disability.  The 
rationale for all opinions expressed must 
be provided.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

5.  Thereafter, the RO should ensure that 
all developmental actions, including the 
medical examinations and requested 
opinions, have been conducted and 
completed in full.  The RO should then 
undertake any other indicated development 
and should readjudicate the issues on 
appeal.  

6.  If any benefit sought on appeal 
remains denied, or if a timely Notice of 
Disagreement is received as to any other 
matter, the appellant and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 


